Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 4-6, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5, line 2, “after both manufacturing steps” is indefinite as only one manufacturing step has been recited in claim 1.  The same for “the steps of manufacturing” set forth at line 2 of claim 6.  Claim 12, lines 2-3, it is unclear exactly what constitutes “the major part of the length of the strip.  The same for “a minor part of the length of the peripheral edge” at line 3 of claim 15.  Applicant needs to define exactly what “major” and “minor” mean and provide suitable antecedent basis for these terms.  
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9, 11, 12 and 21-24 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Santinelli 10,012,846 (see Figs. 1-5; col. 2, lines 1-9).
Santinelli discloses the instant ophthalmic lens (110) to be mounted in a frame (102), the lens comprising front and rear faces and a peripheral edge that carries fixing/engagement means 140 that fixes the lens to the frame, wherein the fixing means and the central part of the lens are made of the same material—ie, are manufactured together in one piece, see column 2, lines 1-3.  The recitation “using only an additive manufacturing technology” at the last two lines of claim 7 constitutes a process limitation that does not affect the instant claimed structure and hence claim 7 is anticipated by the applied reference.  Clearly, the fixing means and the central part are made of the same material since the lens is formed or machined to contain the extension member—ie, fixing/engagement means, see again column 2, lines 1-3.  The fixing means constitutes a strip that has a grooved or bevel shape that comprises an overhang portion (see Fig. 3) or a dovetailed cross-section (see Fig. 4) as set forth in instant claims 9 and 11.  It is further submitted that the overhang portion shown in Figure 3 meets instant claim 12.  Instant claims 21-23 and 24 are also submitted to be anticipated by the applied reference.  The frame has the instant bridge (103), and temples (see col. 3, lines 54-61) and contains a corresponding attaching means or containing member within the frame—see column 2, lines 1-3.  See also Figures 3 and 4 which show the corresponding attaching means in the frame —ie, part numerals 120-3 and 120-4.  Clearly, the eyeglass equipment comprising the frame and the lens as set forth in instant claim 24 is met.  
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santinelli 10,012,846.  
Santinelli discloses the basic claimed lens as set forth in paragraph 2, supra, the applied reference merely lacking certain claimed aspects that are submitted to be well within the skill level of the art.  For instance, the exact cross section of the overhang portion at certain areas thereof would certainly have been an obvious aspect in the design of the overhang of the applied reference dependent on the exact fit desired within the corresponding attaching means of the frame or simply dependent on the exact design desired for the overhang.  The same would be true of instant claims 13 and 14.  Ie, these claims set forth limitations that would have been obvious modifications to the strip/fixing means of Santinelli dependent on the exact design desired therefor.  Concerning instant claims 15-17, it is submitted that the applied reference teaches a screw locking means (130 in Fig. 2) which is of course conventional in the art.  While Santinelli does not explicitly teach a notch or recessed shape for housing the screw, such is conventional in the art—Official Notice is hereby taken of this—and such would have been an obvious feature in the lens of the applied reference to facilitate such.  
4.Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santinelli 10,012,846 in view of European Patent 2,425,926 (see Figs. 8 and 10-12).
Santinelli discloses the basic claimed lens as set forth in paragraphs 2 and 3, supra, the primary reference essentially failing to disclose the limitations of instant claims 18-20.  European -926 shows a strip fixing means on the edge of a lens being formed as a bevel/groove shape (see 11-14 in Figs. 8 and 10-12) for which the slope varies, the distance the shape relative to the front face varies along the length of the peripheral edge of the lens and  changes from a bevel to a groove shape (see Fig. 10).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the fixing means as taught by European -926 dependent on the exact design desired for the fixing means.  Clearly, the instant strip fixing means structures are known in the art as shown in European -926 and it certainly is within the skill level of the art for one to use them as desired.  
5.Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santinelli 10,012,846 in view of Quere et al 2016/0114542 (see paragraphs 0017-0018, 0025 and 0034-039).
Santanelli discloses a method of manufacturing an ophthalmic lens to be mounted in a frame, the lens having the instant features as set forth in claim 1 and noted with respect to the article in paragraph 2, supra, and it is submitted that the lens is inherently made using the instant steps of determining, calculating and manufacturing as set forth in instant claim 1.  At column 2, lines 1-2, Santinelli discloses that the lens is “formed or machined” and either method of manufacturing would require that the instant determining and calculating steps would be performed to effect the formation and/or machining of the lens.  The only aspect lacking in the primary reference is the employment of an additive manufacturing technology to perform the manufacturing, or forming.  Quere et al discloses forming an ophthalmic lens by additive manufacturing followed by polishing and/or machining—see the above noted paragraphs.  Also, should applicant suggest that the primary reference fails to teach the instant determining and calculating steps, it is submitted that such is fairly taught at paragraphs 0014 (determining) and 0018 (calculating using digital files) of Quere et al, such steps being required in an additive manufacturing process.  It certainly would have been obvious to one of ordinary skill in the art at the time of filing to have modified the forming/machining of Santinelli with the additive manufacturing followed by polishing/machining of Quere et al to facilitate the formation of the ophthalmic lens as desired.  Obviously, one would have been easily able to additively manufacture the ophthalmic lenses shown in Santinelli and it would not have involved an inventive effort to do so.  Instant claim 3 is rejected for reasons of record as set forth with respect to instant claim 10 in paragraph 3, supra.  Claims 4 and 5 are taught in the machining and polishing of Quere et al and instant claim 6 is taught at paragraph 0018 of the secondary reference.  
6.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
       

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742